MR. JUSTICE MORRISON
delivered the opinion of the Court.
In this original proceeding, petitioning State Senators seek a declaratory judgment that House Bill 872 (amending sections 5-17-101 and 5-17-102, MCA, dealing with the Capitol renovation program) violates the Montana Constitution and several Montana statutes. Defendants denied all statutory and constitutional violations and moved for a summary judgment in their behalf. We grant the prayer of petitioners for a declaratory judgment and issue an injunction against further proceedings with respect to the Capitol remodeling, until the consent of the Legislature as a whole has been obtained for relocation of the State Senate chambers.
On May 1, 1981, Governor Schwinden approved House Bill 872 (now codified as section 5-17-101, MCA), which doubled the membership on the Capitol Building and Plan*94ning Committee and provided that the committee was to serve as the Legislature’s representative in planning the remodeling of the Capitol. The bill gave the committee the right to ‘‘decide. . .the allocation and use of space in the Capitol, including without limitation the location of legislative chambers. . .” (section 5-17-102(4), MCA; emphasis added).
The controversy surrounds a proposed move of the Senate chambers from its present location to the space now occupied by the law library. The committee has authorized a move. Petitioners, who seek to block the move, have raised several issues on appeal. They are:
(1) Does the power delegated to the committee violate Art. Ill, Sec. 1, or Art. V, Sec. 9, of the Montana Constitution or Montana statutes?
(2) Does the Department of Administration have authority under section 2-17-101, MCA, to allocate space for the legislative branch of government?
(3) Did the Legislature sufficiently approve the renovation program so that any unconstitutional delegation of authority to the committee would be moot?
We will dispose of the third issue first. Defendants contend that legislative consent under section 18-2-102, MCA, may take two forms: a joint resolution when a money appropriation is not required; a legislative appropriation when funds are required. Defendants argue that the Legislature consented to the proposed move of the Senate chambers by appropriáting the money and authorizing the sale of long-range bonds. Petitioners argue that the Legislature did not sufficiently approve the renovation program and that it was the Senate’s intent to consider the matter further in January, 1983.
Section 18-2-102(1), MCA, provides in pertinent part:
“Authority to construct buildings. (1). . .a building costing more than $25,000 may not be constructed without the consent of the Legislature. When a building costing more than $25,000 is to be financed in such a manner as not to *95require legislative appropriation of moneys, such consent may be in the form of a joint resolution.”
“Construction” is defined in section 18-2-101(3), MCA, as including the remodeling of a building. We interpret the above statute to require legislative consent of a remodeling project to cost in excess of $25,000 and that such legislative consent may take the form of an appropriation of money or a joint resolution. Here there was an appropriation for the remodeling project. However, we must determine whether, by such appropriation, the Legislature intended to approve relocation of the Senate chambers.
Section 5-17-102(4), MCA, gave the Capitol Building and Planning Committee a directive to decide the location of legislative chambers. This directive to “decide” Senate situs belies defendants’ contention that the Legislature had consented to relocation of the chambers through passage of an appropriation for remodeling. Therefore, we find that the whole Legislature has not, at this time, consented to relocation of the Senate chambers.
Next, we must determine whether the Legislature could constitutionally delegate to the Capitol Building and Planning Committee, the authority to “decide” location of legislative chambers. Petitioners argue that section 5-17-102(4), MCA, violates the separation of powers provision (Art. Ill, Sec. 1) and section 5-17-102(3), MCA, because the power given the entire Legislature is being delegated to the committee which has power to make substantive decisions. Defendants contend that the delegation of power to the committee is only to “recommend.”
Section 5-17-102(4), MCA, gave the committee power to “decide. . .the allocation and use of space in the Capitol, including without limitation the location of legislative chambers. . .” We must here determine the meaning of “decide. . .location of legislative chambers. . .”
In looking for legislative intent, we honor the presumption that the statute is constitutional. In T & W Chevrolet v. Darvial (1982), 196 Mont. 287, 641 P.2d 1368, 39 *96St.Rep. 112, we said: . .every intendment in its [constitutionality of a statute] favor will be made unless its unconstitutionality appears beyond a reasonable doubt.” 641 P.2d at 1370.
The Montana State Senate, a distinguished, honorable, and independent arm of the legislative body, has the right to determine where it will sit. Pursuant to section 5-17-101, MCA, a long-range building committee was established consisting of six members of the House of Representatives, six members of the Senate, the Director of the Department of Administration, the Administrator of the Architectural Engineering Division of the Department of Administration, a representative of the Governor’s office designated by the Governor, and the Director of the Lewis and Clark Area-Wide Planning Organization, who serves as a non-voting member. By enacting section 5-17-102, MCA, the Legislature granted this committee, consisting in part of persons who were not members of the legislature, the right to make a decision on location of legislative chambers. However, section 5-17-103, MCA, requires that the decision be reported back to the Legislature. That statute provides in part: “The committee shall prepare a written report of its activities and recommendations and present the report to the Legislature at each regular session.” (Emphasis added.) Certainly this statute does not mandate a useless act. It must anticipate legislative confirmation. If that is true, then the legislature must have intended, in granting the right to “decide,” to set forth committee responsibility and not to bind the legislature to the committee’s decision. Only this interpretation is consistent with the mandate expressed in section 5-17-103, MCA.
In this case, the committee has, pursuant to section 5-17-102(4), MCA, decided that the Senate chambers shall be moved. The committee now must, pursuant to 5-17-103, MCA, report its decision to the full Legislature for approval. At this point, the requisite approval, as heretofore shown, is lacking.
*97Since we have determined that the Legislature intended for the committee’s decision to be ratified by the whole Legislature, there has been no unconstitutional delegation of authority. Sections 5-17-102(4) and 5-17-103, MCA, are, by this result, harmonized.
Defendants finally argue that the Department of Administration has authority, pursuant to section 2-17-101, MCA, to allocate space for the legislative branch of government. Defendants argue that pursuant to a recommendation of the committee, the Department of Administration has validly made such an allocation.
Section 2-17-101, MCA, provides:
“Allocation of office space. The Department of Administration shall periodically survey the needs of state agencies located in Helena and shall assign space in state office buildings to such agencies. No state agency shall lease, rent, or purchase property for quarters in Helena without prior approval of the Department.”
We hold that the Legislature is not a “state agency.” The Department of Administration can allocate space for the legislative branch of government, but the Legislature, being an independent body, has the right to determine where it will sit. As previously noted, the full Legislature has not approved the decision of the Capitol Building and Planning Committee for removal of the Senate chambers. Until such approval has been granted by the Legislature, the Department of Administration is powerless to allocate space for the Senate chambers.
In accordance with this opinion we grant declaratory judgment to petitioners and issue an injunction against relocation of the Senate chambers until consent has been obtained from the Legislature.
MR. JUSTICES HARRISON, DALY, SHEA and SHEEHY concur.